Citation Nr: 0207332	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  97-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In its current status, the case returns 
to the Board following completion of additional development 
made pursuant to its April 1999 remand.  The Board instructed 
the RO to ask the veteran to identify sources of medical 
treatment, to obtain authorization for release of medical 
records and to associate those records with the veteran's 
claims folder.  In a letter dated May 8, 2000, the RO asked 
the veteran to identify any sources of recent treatment 
provided for any psychiatric disorder, including PTSD.  The 
veteran did not respond to that letter.  

Also, in its April 1999 remand, the Board instructed the RO 
to make a summary of all of the veteran's stressors.  That 
information and other service records was to be sent the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) for the purpose of verifying his reported 
stressors.  Furthermore, it was noted:  

"The RO must determine if the veteran 
engaged in combat with the enemy.  
Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
before a board of two psychiatrists who 
have not already examined him with 
consideration of both the old and amended 
regulatory criteria for PTSD.  The RO 
must specify for the examiners the 
stressor or stressors that it has 
determined are established by the records 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD."  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the 
record and finds no failure on the part of the RO to comply 
with the remand order.  The remand order set as a requisite 
for examination a finding of a verifiable combat stressor.  
In this regard, the RO did not afford the veteran a VA 
psychiatric examination.  The veteran was contacted by 
telephone on May 8, 2000.  During the telephone conversation, 
the veteran indicated that he was unable to provide any 
specifics about dates of events or names of casualties.  The 
veteran's statements were forwarded to the USARCRUR which 
indicated that it could not accommodate the requests for 
verification as insufficient information was received to 
conduct a meaningful search.  As a consequence in this case, 
there is no basis for another remand under the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat while 
serving in the Republic of Vietnam during the Vietnam Era and 
was not awarded a combat-related metal.  

2.  Persuasive medical evidence does not support a diagnosis 
of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In the absence of chronicity 
at onset, a grant of service connection requires evidence of 
continuity of symptomatology demonstrating that a current 
disability was incurred in service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
established where all the evidence of record, in addition to 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. § 
3.303(d).  

A grant of service connection for PTSD requires the following 
elements:  1) a current, clear medical diagnosis of PTSD, 
which is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

It is important to note that, section 3.304(f) has been 
amended, see 64 Fed. Reg. 32,807 (1999), and the amended 
version, which was made retroactively, effective to March 7, 
1997 no longer requires evidence of a "clear diagnosis" of 
PTSD.  Harth v. West, 14 Vet. App. 1 (2000).  As amended, 
Section 3.304(f) provides as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an inservice 
stressor; and credible supporting 
evidence that the claimed inservice 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

The veteran filed his claim for service connection for PTSD 
in January 1994.  In Karnas v Derwinski, 1 Vet. App. at 
312-13, the United States Court of Appeals for Veterans 
Claims held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  The amended version is more favorable in 
the veteran's case as there is no clear diagnosis of PTSD.  
Thus, in the instant case, the amended version applies.  

In essence, under 38 C.F.R. § 3.304(f), it must first be 
determined whether or not the veteran served in combat.  
Then, if the veteran has been in combat, it must be 
determined whether the claimed inservice stressors are 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, the Board notes that this is a crucial 
factor in determining a veteran's entitlement, as the outcome 
of this inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines, at 357.  However, if the claimed stressor is 
not combat related, a veteran's lay testimony is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Gaines, Supra.  

The Court has also held that a determination of combat status 
is to be made on the basis of the evidence of record, and 
that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  The Court has also held that combat status may be 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  Gaines, at 359 
(citing West v. Brown, 7 Vet. App, 70 (1994)).   The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  Id.  

In this case, service personnel records show that the veteran 
had military occupational specialties of construction machine 
operator and heavy vehicle driver.  He had service in the 
Republic of Vietnam from December 1967 to December 1968.  
There he served with Company A of the 589th Engineering 
Battalion (Construction).  Personnel records show that during 
the year in Vietnam, his principle duty was construction 
machine operator and heavy vehicle driver.  These records 
also indicate the veteran's presence in the campaigns 
identified as Vietnam Counter Offensive Phase III and the Tet 
Counter Offensive.  The personnel records do not show that 
the veteran received any combat-specific metals, such as the 
Purple Heart or Combat Infantry Badge.  There is no evidence 
in the veteran's service records to show that he engaged in 
combat.  

The May 8, 2000 report of contact shows that the veteran 
stated in a telephone conversation that he served in Vietnam 
at the end of 1967 and throughout the year of 1968.  He 
stated that he was assigned to the 54th Combat Engineers as a 
driver, hauling ammunition.  He reports that he was stationed 
at Pleiku, along the border.  After about 3 month, while 
hauling ammunition, he was stranded along with one other 
soldier, whose name he could not recall.  As reported, the 
veteran and this other soldier were with the North Koreans 
for about 3-4 months.  He reports that these events were the 
most stressful as he observed the North Koreans throwing 
flame throwers in tunnel and watching the enemy come out of 
the tunnels on fire.  He stated that he viewed this type of 
event about 3 to 4 times.  He also observed north Koreans 
torturing the enemy and described certain atrocities 
associated with those events.  He described fear and a 
concern for staying alive.  Once the vehicle was repaired, he 
and the other soldier returned to Pleiku.  Afterwards, the 
veteran was reassigned to the 103rd Airborne for 3 to 4 
months.  He stated that his only stressful recollections were 
related to continual shelling.  

As noted above, there is nothing in the record or in his 
allegations to establish that the veteran engaged in combat 
with the enemy.  Moreover, his non-combat stressors could not 
be verified by the USASCRUR that found the veteran's 
description provided an insufficient basis for establishing 
meaningful search.  In particular the USASRUR noted:  

After reviewing your recent 
correspondence to us, we have determined 
that the information received is 
insufficient for the purpose of 
conducting meaningful research.  In order 
to conduct research concerning specific 
combat incidents and casualties, [the 
veteran] must provide additional 
information.  Such information should 
include the most specific dated possible, 
type and location of the incident, 
numbers and full names of casualties, 
unit designations to company level, and 
other units involved.  The more detailed 
the information, the better chance we 
have of successful research.  

Consequently, the veteran is not shown to have been exposed 
to combat in service and his alleged non-combat stressor 
cannot be verified.  

Just as significantly, the persuasive medical evidence does 
not support a diagnosis of PTSD.  While this medical evidence 
in the claims folder which reflects that the veteran has 
PTSD, the Board finds that the more probative medical 
evidence indicates that he does not.  Possible PTSD was 
diagnosed in January 1994 VA hospitalization report.  This 
diagnosis does not appear to have been based on review of the 
claims file, and there is no rationale provided for the 
diagnosis of PTSD as opposed to some other condition.  Also, 
PTSD has not been associated with a particular inservice 
stressor that could be verified.  It appears that the 
diagnoses of possible PTSD which appear in the treatment 
record was not based on a thorough review of the record and 
relied, at least to some extent, on the history provided by 
the veteran.  The Board is not bound to accept a diagnosis of 
PTSD under such circumstances.  See Swann v. Brown, 5 Vet. 
App. 229 (1993).  

The remainder of post-service evaluation and treatment 
reports fails to contain a diagnosis of PTSD.  Rather, that 
diagnosis has been ruled out.  The report of the February 
1994 VA examination shows that the examiner noted that the 
veteran was in Vietnam for a year and stationed at Pleiku.  
He could not remember the outfit to which he was attached; 
however, he recalled that he was an ammunition handler.  The 
veteran reported that his friend was shot about 50 yards away 
from him.  He stated that he engaged in multiple combat 
situations.  

The examiner reported, 

This patient, in my opinion, does not 
meet the criteria for post traumatic 
stress disorder, however, he does have a 
considerable amount of anxiety. . . His 
anxiety does appear to be related to 
Vietnam.  

No psychiatric diagnosis was afforded.  However, it is clear 
that the examiner ruled out the presence of PTSD.  This 
opinion was based on a review of the veteran's mental status, 
his military history and his description of traumatic events 
which incidentally differ from those previously reported by 
the veteran.  The report provides what the Board finds to be 
a persuasive rationale for the conclusion reached.  The Board 
finds that the preponderance of the evidence indicates that 
the veteran does not have PTSD.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability from PTSD which is related to a stressor he 
experienced during his active duty service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).

During the pendency of the veteran's appeal, the VCAA was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claim has been sufficient to 
meet the enhanced obligations embodied in the VCAA.  In 
addition, on August 29, 2001, the Agency promulgated 
regulations to implement the statutory provisions.  66 Fed. 
Reg. 45260 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, the Board finds that VA has made reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, it is noted that VA 
has obtained records in the custody of VA.  In addition, the 
veteran has been afforded current examinations.  He was 
afforded a VA psychiatric examination and reports of 
inpatient and outpatient treatment have been obtained as 
well.  The evidence obtained has been associated with the 
veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  In a February 1994 letter VA 
notified the veteran of the need for additional information 
to support his claim, and provided him with a PTSD 
questionnaire to afford him the opportunity to describe his 
inservice stressors.  In addition, the veteran was invited to 
submit additional evidence in the April 1999 remand.  In May 
of the following year, the veteran was telephoned for the 
purpose of obtaining specific information concerning the 
stressful events that he claims he experienced in Vietnam.  
Furthermore, by an April 2002 letter, the veteran was advised 
that he could submit additional evidence within a 90-day 
period from the date of that letter.  The veteran has not 
indicated that there exist certain records that have not yet 
been associated with his claims folder.  In view of the 
above, the Board finds that the notification and duty-to-
assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 
5103A, 5107 (West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

Service connection for PTSD is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

